PER CURIAM:
This claim was submitted for an advisory determination based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks $207,273.95 for providing health insurance coverage for employees of the Anthony Correctional Center, a facility of the respondent State agency. The agency failed to remit the premiums due for the health insurance coverage within the appropriate fiscal years from 1997-2005; therefore, claimant has not been paid. In its Answer, respondent admits the validity of the claim as well as the amount, and states that there were sufficient funds expired in the appropriate fiscal years from which the premiums could have been paid. Further, respondent requests this Court to consider the claim in accordance with W.Va. Code § 14-2-18 in order that the respondent be authorized to make payment for the premiums in the current fiscal year of 2006.
The Court followed the statutory procedures for an advisory determination. The Joint Committee on Government and Finance declined to consider this claim under that statute.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $207,273.95.
Award of $207,273.95.